—Order of disposition, Family Court, New York County (Richard Ross, J.), entered on or about December 17, 1996, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and assault in the second degree, and placed him with the Division for Youth for a period of 3 years, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. Reasonable suspicion to detain appellant existed based on an apparent eyewitness’s detailed account of an assault that had been or was being committed, and his pointing out of the victim and his attackers as they approached, along with the officer’s immediate observations of a staggering victim being followed by appellant who engaged in various furtive behavior upon seeing the police (see, People v Green, 35 NY2d 193). These circumstances gave the police ample basis upon which to suspect appellant’s participation in the assault, rather than mere presence at the scene.
Concur — Lerner, P. J., Milonas, Rosenberger, Nardelli and Williams, JJ.